
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3789
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To limit access to Social Security account
		  numbers.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Number Protection Act
			 of 2010.
		2.Social Security number protection
			(a)Prohibition of use of Social Security
			 account numbers on checks issued for payment by governmental agencies
				(1)In generalSection 205(c)(2)(C) of the
			 Social Security Act (42 U.S.C.
			 405(c)(2)(C)) is amended by adding at the end the following:
					
						(x)No Federal, State, or local agency may
				display the Social Security account number of any individual, or any derivative
				of such number, on any check issued for any payment by the Federal, State, or
				local
				agency.
						.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply with respect to checks issued after the date that
			 is 3 years after the date of enactment of this Act.
				(b)Prohibition of inmate access to Social
			 Security account numbers
				(1)In generalSection 205(c)(2)(C) of the
			 Social Security Act (42 U.S.C.
			 405(c)(2)(C)) (as amended by subsection (a)) is amended by adding at the end
			 the following:
					
						(xi)No Federal, State, or local agency may
				employ, or enter into a contract for the use or employment of, prisoners in any
				capacity that would allow such prisoners access to the Social Security account
				numbers of other individuals. For purposes of this clause, the term
				prisoner means an individual confined in a jail, prison, or other
				penal institution or correctional facility pursuant to such individual’s
				conviction of a criminal
				offense.
						.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply with respect to employment of prisoners, or entry
			 into contract with prisoners, after the date that is 1 year after the date of
			 enactment of this Act.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
